Exhibit 10.3

 
SECURITY AGREEMENT
 


THIS SECURITY AGREEMENT ("Agreement") is made as of this 31st day of July, 2011,
by and between BUNDLED BUILDER SOLUTIONS, INC., a Delaware corporation (the
"Company"), in favor of TCA GLOBAL CREDIT MASTER FUND, LP, a Cayman Islands
limited partnership (the "Secured Party").
 


RECITALS
 


WHEREAS, pursuant to a Securities Purchase Agreement dated of even date herewith
between Dynamic Ventures Corp. ("Dynamic"), an Affiliate of the Company, and the
Secured Party (the "Purchase Agreement"), Dynamic has agreed to issue to the
Secured Party and the Secured Party has agreed to purchase from Dynamic certain
senior secured redeemable debentures (the "Debentures"), as more specifically
set forth in the Purchase Agreement; and
 


WHEREAS, as an Affiliate of Dynamic, the Company will benefit from Secured
Party's purchase of the Debentures; and
 


WHEREAS, as part of the transactions contemplated by the Purchase Agreement, the
Company has executed and delivered to Secured Party a Guaranty of even date
herewith (the "Guaranty"), pursuant to which the Company has agreed to guaranty
payment and performance of the "Liabilities" (as such term is defined in the
Guaranty), as more specifically set forth in the Guaranty; and
 


WHEREAS, in order to induce the Secured Party to purchase the Debentures, the
Company has agreed to execute and deliver to the Secured Party this Agreement
for the benefit of the Secured Party and to grant to it a continuing, first
priority security interest in certain property of the Company to secure the
prompt payment, performance and discharge in full of the Company's obligations
under the Guaranty and all of Dynamic's obligations under the Debentures, the
Purchase Agreement and the other Transaction Documents;
 


NOW, THEREFORE, in consideration of the mutual covenants and agreements of the
parties hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties each
intending to be legally bound, hereby do agree as follows:
 


1.  Recitals. The recitations set forth in the preamble of this Agreement are
true and correct and incorporated herein by this reference.
 


2.  Construction and Definition of Terms.  In this Agreement, unless the express
context otherwise requires: (i) the words "herein," "hereof' and "hereunder" and
words of similar import refer to this Agreement as a whole and not to any
particular provision of this Agreement; (ii) references to the words "Section"
or "Subsection" refer to the respective Sections and Subsections of this
Agreement, and references to "Exhibit" or "Schedule" refer to the respective
Exhibits and Schedules attached hereto; (iii) wherever the word "include,"
"includes" or "including" is used in this Agreement, it will be deemed to be
followed by the words "without limitation." All capitalized terms used in this
Agreement that are defined in the Purchase Agreement or otherwise defined in
Articles 8 or 9 of the Code shall have the meanings assigned to them in the
Purchase Agreement or the Code, respectively and as applicable, unless the
context of this Agreement requires otherwise. In addition to the capitalized
tenns defined in the Code and the Purchase Agreement, unless the context
otherwise requires, when used herein, the following capitalized terms shall have
the following meanings (provided that if a capitalized term used herein is
defined in the Purchase Agreement and separately defined in this Agreement, the
meaning of such term as defined in this Agreement shall control for purposes of
this Agreement):
 
 
 
Exhibit 10.3 - Page - 1

--------------------------------------------------------------------------------

 

 
(a)     "Agreement" means this Security Agreement and all amendments,
modifications and supplements hereto.
 


(b)    "Bankruptcy Code" means the United States Bankruptcy Code, as amended
from time to time, or any other similar laws, codes, rules or regulations
relating to bankruptcy, insolvency or the protection of creditors.
 


(c)           "Business Premises" shall mean the Company's offices located at
8776 E. Shea
 
Blvd., Suite B3A-615, Scottsdale, AZ 85260.
 


 
(d)           "Closing" shall mean the date on which this Agreement is fully
executed by both parties.
 
 
 
 
(e)     "Code" shall mean the Uniform Commercial Code as in effect from time to
time in the State of Florida, provided that terms used herein which are defined
in the Code as in effect in the State of Florida on the date hereof shall
continue to have the same meaning notwithstanding any replacement or amendment
of such statute, except as the Secured Party may otherwise agree.
 


(f)   "Collateral" shall mean any and all property of the Company, of any kind
or description, tangible or intangible, real, personal or mixed, wheresoever
located and whether now existing or hereafter arising or acquired, including the
following: (i) all property of, or for the account of, the Company now or
hereafter coming into the possession, control or custody of, or in transit to,
Secured Party or any agent or bailee for Secured Party or any parent, affiliate
or subsidiary of Secured Party or any participant with Secured Party in the
Obligations (whether for safekeeping, deposit, collection, custody, pledge,
transmission or otherwise), including all cash, earnings, dividends, interest,
or other rights in connection therewith and the products and proceeds therefrom,
including the proceeds of insurance thereon; (ii) the additional property of the
Company,  whether now existing or hereafter arising or acquired, and wherever
now or hereafter located, together with all additions and accessions thereto,
substitutions, betterments and replacements therefor, products and Proceeds
therefrom, and all of the Company's books and records and recorded data relating
thereto (regardless of the medium of recording or storage), together with all of
the Company's right, title and interest in and to all computer software required
to utilize, create, maintain and process any such records or data on electronic
media, including all: (A) Accounts, and all goods whose sale, lease or other
disposition by the Company has given rise to Accounts and have been returned to,
or repossessed or stopped in transit by, the Company, or rejected or refused by
an Account debtor; (B) As-extracted Collateral; (C) Chattel Paper (whether
tangible or electronic); (D) Commodity Accounts; (E) Commodity Contracts; (F)
Deposit Accounts, including all cash and other property from time to time
deposited therein and the monies and property in the possession or under the
control of the Secured Party or any affiliate, representative, agent, designee
or correspondent of the Secured Party; (G) Documents; (H) Equipment;  (I) Farm
Products; (J) Fixtures; (K) General Intangibles (including all Payment
Intangibles); (L) Goods, and all accessions thereto and goods with which the
Goods are commingled;  (M) Health-Care  Insurance  Receivables;  (N)
Instruments;  (0) Inventory, including raw materials, work-in-process and
finished goods; (P) Investment Property; (Q) Letter-of-Credit  Rights; (R)
Promissory Notes; (S) Software; (T) all Supporting Obligations; (U) all
commercial tort claims hereafter arising; (V) all other tangible and intangible
personal prope1iy of the Company (whether or not subject to the Code),
including, all bank and other accounts and all cash and all investments
therein,  all
proceeds,  products,  offspring,  accessions,  rents,  profits,  income,  benefits,
substitutions and replacements of and to any of the property of the Company
described  within the definition of Collateral (including, any proceeds of
insurance thereon and all causes of action, claims and warranties now or
hereafter held by the Company in respect of any of the items listed within the
definition of Collateral), and all books, correspondence, files and other
Records, including, all tapes, desks, cards, Software, data and computer
programs in the possession or under the control of the Company or any other
Person from time to time acting for the Company, in each case, to the extent of
the Company's rights therein, that at any time evidence or contain information
relating to any of the property described or listed within the definition of
Collateral or which are otherwise necessary or helpful in the collection  or
realization thereof; (W) real estate property owned by the Company and the
interest of the Company in fixtures related to such real property; and (X)
Proceeds, including all Cash Proceeds  and Noncash Proceeds, and products of any
or all of the foregoing, in each case howsoever the Company's interest therein
may arise or appear (whether by ownership, security interest, claim or
otherwise).
 
 
 
Exhibit 10.3 - Page - 2

--------------------------------------------------------------------------------

 

 
(g)           "Event of Default" shall mean any of the events described in
Section 4 hereof.
 


(h)    "Obligations" shall mean any and all obligations of Dynamic or the
Company to Secured Party, whether arising, existing or incurred under this
Agreement, the Purchase Agreement, the Guaranty, or any other
Transaction  Documents,  or any other agreement  involving  the Company,
Dynamic, the Secured Party or any other party related thereto, or any of them,
in each case, whether now or hereafter existing or incurred, voluntary or
involuntary, direct or indirect, absolute or contingent, liquidated or
unliquidated, whether or not jointly owed with others, and whether or not from
time to time decreased or extinguished and later decreased, created or incurred,
and all or any portion of such obligations or liabilities that are paid, to the
extent all or any part of such payment is avoided or recovered directly or
indirectly from the Secured Party as a preference, fraudulent transfer or
otherwise as such obligations may be amended, supplemented, converted, extended
or modified from time to time.
 


3.           Security.
 


(a)     Grant of Security Interest.  As security for the full payment and
performance of all of the Obligations, whether or not any instrument or
agreement relating to any Obligation specifically refers to this Agreement or
the security interest created hereunder, the Company hereby assigns, pledges and
grants to Secured Party an unconditional, continuing, first-priority security
interest in all of the Collateral.  Secured Party's security interest shall
continually exist until all Obligations have been satisfied and/or paid in full.
 


(b)     Representations, Warranties, Covenants and Agreement of the Company.
With respect to all of the Collateral, Company covenants, warrants and
represents, for the benefit of the Secured Party, as follows:
 


(i)   The Company has the requisite corporate power and authority to enter into
this Agreement and otherwise to carry out its obligations hereunder. The
execution, delivery and performance by the Company of this Agreement and the
filings contemplated herein have been duly authorized by all necessary action on
the part of the Company and no further action is required by the Company. This
Agreement constitutes a legal, valid and binding obligation of the Company
enforceable in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditor's rights generally.
 
 
 
Exhibit 10.3 - Page - 3

--------------------------------------------------------------------------------

 


 
(ii)  The Company represents and warrants that it has no place of business or
offices where its respective books of account and records are kept or places
where Collateral is stored or located, except for the Business Premises.
 


(iii)  Subject only to restrictions upon the Collateral disclosed by Dynamic to
the Secured Party in the disclosure schedules to the Purchase Agreement, the
Company is the sole owner of the Collateral (except for non-exclusive licenses
granted by the Company in the Ordinary Course of Business), free and clear of
any and all Encumbrances.  The Company is fully authorized to grant the security
interests in and to pledge the Collateral to Secured Party. There is not on file
in any agency, land records or other office of any Governmental  Authority, an
effective financing  statement,  security agreement, license or transfer or any
notice of any of the foregoing (other than those that have been filed in favor
of the Secured Patty pursuant to this Agreement) covering or affecting any of
the Collateral. So long as this Agreement shall be in effect, the Company shall
not execute and shall not permit to be on file in any such agency, land records
or other office any such financing statement or other document or instrument
(except to the extent filed or recorded in favor of the Secured Party pursuant
to the terms of this Agreement).
 


(iv)  No part of the Collateral has been judged invalid or unenforceable. No
Claim, Proceeding or other notice or other similar item has been received by the
Company that any Collateral or the Company's use of any Collateral violates the
rights of any Person. There has been no adverse decision or claim to the
Company's ownership rights in or exclusive rights to use the Collateral in any
jurisdiction or to the Company's right to keep and maintain such Collateral in
full force and effect, and there is no Claim or Proceeding of any nature
involving said rights pending or, to the best knowledge of the Company,
threatened, before any Governmental Authority.
 


(v)  The Company shall at all times maintain its books of account and records
relating to the Collateral and maintain the Collateral at the Business Premises,
and the Company shall not relocate such books of account and records or
Collateral, except and unless: (A) Secured Party first approves of such
relocation, which approval may be withheld in Secured Party's sole and absolute
discretion; and (B) evidence that appropriate financing statements and other
necessary documents have been filed and recorded and other steps have been taken
to create in favor of the Secured Patty valid, perfected and continuing liens in
the Collateral.
 


(vi)  Upon making the filings described in the immediately following sentence,
this Agreement creates, in favor of the Secured Party, a valid, perfected,
first-priority security interest in the Collateral. Except for the filing of
financing statements on Form-1 under the Code with the State of Delaware, no
authorization or approval of, or filing with, or notice to any Govemmental
Authority is required either: (A) for the grant by the Company of, or the
effectiveness of, the security interest granted hereby or for the execution,
delivery and performance of this Agreement by the Company; or (B) for the
perfection of or exercise by the Secured Party of its rights and remedies
hereunder.
 


(vii) Simultaneous with the execution of this Agreement, the Company hereby
authorizes the Secured Party to file one or more UCC financing statements with
respect to the security interests on the Collateral granted hereby, with the
State of Delaware and in such other jurisdictions as may be requested or desired
by the Secured Party.
 


(viii) The execution,  delivery  and performance  of this Agreement,  and the
granting of the security interests contemplated hereby, will not: (A) constitute
a violation of or conflict with the Certificate of Incorporation, Bylaws or any
other organizational or governing documents of the Company; (B) constitute a
violation of, or a default or breach under (either immediately, upon notice,
upon lapse of time, or both), or conflicts with, or gives to any other Person
any rights of termination, amendment, acceleration  or cancellation of, any
provision of any Contract or agreement  to which Company is a party or by which
any of the Collateral may be bound; (C) constitute a violation of, or a default
or breach under (either immediately, upon notice, upon lapse of time, or both),
or conflicts with any Judgment of any Governmental Authority; (D) constitute a
violation of, or conflict with, any Law; or (E) result in the loss or adverse
modification  of, or the imposition  of any fine, penalty or other Encumbrance
with respect to, any Permit granted or issued to, or otherwise held by or for
the use of, the Company or any of the Collateral. No Consent (including from
stockholders or creditors of the Company) is required for the Company to enter
into and perform its obligations hereunder.
 
 
 
Exhibit 10.3 - Page - 4

--------------------------------------------------------------------------------

 

 
(ix)  The Company shall at all times maintain the liens and security interests
provided for hereunder as valid and perfected first-priority liens and security
interests in the Collateral in favor of the Secured Party until this Agreement
and the security interests hereunder shall terminate pursuant to Section 9(o)
below. The Company shall at all times safeguard and protect all Collateral for
the account of the Secured Party. At the request of the Secured Party, the
Company will sign and deliver to the Secured Party at any time, or from time to
time, one or more financing statements pursuant to the Code (or any other
applicable statute) in form reasonably satisfactory to the Secured Party and
will pay the cost of filing the same in all public offices wherever filing is,
or is deemed by the Secured Party to be, necessary or desirable to effect the
rights and obligations provided for herein. Without limiting the generality of
the foregoing, the Company shall pay all fees, taxes and other amounts necessary
to maintain the Collateral and the security interests granted hereunder, and the
Company shall obtain and furnish to the Secured Party from time to time, upon
demand, such releases and/or subordinations of claims and liens which may be
required to maintain the priority of the security interests hereunder.
 


(x)  The Company will not transfer, pledge, hypothecate, encumber, license, sell
or otherwise dispose of any of the Collateral without the prior written consent
of the Secured Party, which consent may be withheld in the Secured Party's sole
and absolute discretion, except for transfers, sales or licenses made in the
Ordinary Course of Business.
 


(xi)  The Company shall keep, maintain and preserve all of the Collateral in
good condition, repair and order, ordinary wear and tear excepted, and the
Company will use, operate and maintain the Collateral in compliance with all
Laws, and in compliance with all applicable insurance requirements and
regulations.
 


(xii) The Company shall, within five (5) days of obtaining knowledge thereof,
advise the Secured Party promptly, in sufficient detail, of any substantial or
material change in the Collateral, and of the occurrence of any event which
would have a Material Adverse Effect on the value of the Collateral or on the
Secured Party's security interest therein.
 


(xiii) The Company shall promptly execute and deliver to the Secured Party such
further deeds, mortgages, assignments, security agreements, financing statements
or other instruments, documents, certificates and assurances and take such
further action as the Secured Party may from time to time request and may in its
sole discretion deem necessary to perfect, protect or enforce its security
interest in the Collateral, including, placing legends on Collateral or on books
and records pertaining to Collateral stating that Secured Party has a security
interest therein.
 


 
(xiv) The Company will take all steps reasonably necessary to diligently pursue
and seek to preserve, enforce and collect any rights, claims, causes of action
and accounts receivable in respect of the Collateral.
 
 
 
Exhibit 10.3 - Page - 5

--------------------------------------------------------------------------------

 
 


(xv)  The Company shall promptly notify the Secured Party in sufficient detail
upon becoming aware of any litigation, attachment, garnishment, execution or
other legal process levied against any Collateral or of any litigation,
attachment, garnishment,  execution or other legal process which Company knows
or has reason to believe is pending or threatened against it or the Collateral,
and of any other information received by the Company that may materially affect
the value of the Collateral, the security interests granted hereunder or the
rights and remedies of the Secured Party hereunder.
 


(xvi) All information heretofore, herein or hereafter supplied to the Secured
Party by or on behalf of the Company with respect to the Collateral is accurate
and complete in all material respects as of the date furnished.
 


(xvii)  Company  will  promptly  pay  when  due  all  taxes  and  all
transportation, storage, warehousing and all other charges and fees affecting or
arising out of or relating to the Collateral and shall defend the Collateral, at
Company's expense, against all claims of any Persons claiming any interest in
the Collateral adverse to Company or Secured Party.
 


(xviii)   At all reasonable times, Secured Party and its agents and designees
may enter the Business Premises and any other premises of the Company and
inspect the Collateral and all books and records of the Company (in whatever
form), and the Company shall pay the reasonable costs of such inspections.


 
(xix) The Company shall maintain comprehensive casualty  insurance on the
Collateral against such risks, in such amounts, with such loss
deductible  amounts  and with such companies as may be reasonably satisfactory
to the Secured Party, and each such policy shall contain a clause or endorsement
satisfactory to Secured Party naming Secured Party as loss payee and a clause or
endorsement satisfactory to Secured Party that such policy may not be canceled
or altered and Secured Party may not be removed as loss payee without at least
thirty (30) days prior written notice to Secured Party. In all events, the
amounts of such insurance coverages shall conform to pdent business practices
and shall be in such minimum amounts that Company will not be deemed a
co-insurer under applicable insurance laws, policies or practices. The Company
hereby assigns to Secured Party and grants to Secured Party a security interest
in any and all proceeds of such policies and authorizes and empowers Secured
Party to adjust or compromise any loss under such policies and to collect and
receive all such proceeds. The Company hereby authorizes and directs each
insurance company to pay all such proceeds directly and solely to Secured Party
and not to the Company and Secured Party jointly. The Company authorizes and
empowers Secured Party to execute and endorse in Company's name all proofs of
loss, drafts, checks and any other documents or instruments necessary to
accomplish such collection, and any persons making payments to Secured Party
under the terms of this subsection are hereby relieved absolutely from any
obligation or responsibility to see to the application of any sums so paid.
After deduction from any such proceeds of all costs and expenses (including
attorney's fees) incurred by Secured Party in the collection and handling of
such proceeds, the net proceeds shall be applied as follows: if no Event of
Default shall have occurred and be continuing, such net proceeds may be applied,
at Company's option, either toward replacing or restoring the Collateral, in a
manner and on terms satisfactory to Secured Party, or as a credit against such
of the Obligations, whether matured or unmatured, as Secured Party shall
determine in Secured Party's sole discretion.  In the event that Company may and
does elect to replace or restore any of the Collateral as aforesaid, then such
net proceeds shall be deposited in a segregated account opened in the name and
for the benefit of Secured Party, and such net proceeds shall be disbursed
therefrom by Secured Party in such manner and at such times as Secured Party
deems appropriate to complete and insure such replacement or restoration;
provided, however, that if an Event of Default shall occur at any time before or
after replacement or restoration has commenced, then thereupon Secured Party
shall have the option to apply all remaining net proceeds either toward
replacing or restoring the Collateral, in a manner and on terms satisfactory to
Secured Party, or as a credit against such of the Obligations, whether matured
or unmatured, as Secured Party shall determine in Secured Patty's sole
discretion.  If an Event of Default shall have occurred prior to such deposit of
the net proceeds, then Secured Party may, in its sole discretion, apply such net
proceeds either toward replacing or restoring the Collateral, in a manner and on
terms satisfactory to Secured Party, or as a credit against such of the
Obligations, whether matured or unmatured, as Secured Party shall determine in
Secured Party's sole discretion.
 
 
 
Exhibit 10.3 - Page - 6

--------------------------------------------------------------------------------

 
 


(xx) The Company shall cooperate with Secured Pa1ty to obtain and keep in effect
one or more control agreements in Deposit Accounts, Electronic Chattel Paper,
Investment Property and Letter-of-Credit Rights Collateral.  In addition, the
Company, at the Company's expense, shall promptly: (A) execute all notices of
security interest for each relevant type of Software and other General
Intangibles in forms suitable for filing with any United States or foreign
office handling the registration or filing of patents, trademarks, copyrights
and other intellectual property and any successor office or agency thereto; and
_(B) take all commercially reasonable steps in any Proceeding before any such
office or any similar office or agency in any other country or any political
subdivision thereof, to diligently prosecute or maintain, as applicable, each
application and registration of any Software, General Intangibles or any other
intellectual property rights and assets that are part of the Collateral,
including filing of renewals, affidavits of use, affidavits of
incontestability  and opposition,  interference  and cancellation proceedings.
 


(xxi) Company shall not file any amendments, correction statements or
termination statements concerning the Collateral without the prior written
consent of Secured Party.


(c)     Collateral Collections.  After an Event of Default shall have occurred,
Secured Party shall have the right at any and all times to enforce the Company's
rights against all Persons obligated on any of the Collateral, including the
right to: (i) notify and/or require the Company to notify any or all Persons
obligated on any of the Collateral to make payments directly to Secured Party or
in care of a post office_ lock box under the. sole control of Secured Party
established at Company's expense, and to take any or all action with respect to
Collateral as Secured Party shall determine in its sole discretion, including,
the right to demand, collect, sue for and receive any money or property at any
time due, payable or receivable on account thereof, compromise and settle with
any Person liable thereon, and extend the time of payment or otherwise change
the terms thereof, without incurring any liability or responsibility to the
Company whatsoever; and/or (ii) require the Company to segregate and hold in
trust for Secured Party and, on the day of Company's receipt thereof, transmit
to Secured Party in the exact form received by the Company (except for such
assignments and endorsements as may be required by Secured Party), all cash,
checks, drafts, money orders and other items of payment constituting any portion
of the Collateral or proceeds of the Collateral. Secured Party's collection and
enforcement of Collateral against Persons obligated thereon shall be deemed to
be commercially reasonable if Secured Party exercises the care and follows the
procedures that Secured Party generally applies to the collection of obligations
owed to Secured Party.
 


(d)     Care of Collateral. Company shall have all risk of loss of the
Collateral. Secured Party shall have no liability or duty, either before or
after the occurrence of an Event of Default, on account of loss of or damage to,
to collect or enforce any of its rights against, the Collateral, to collect any
income accruing on the Collateral, or to preserve rights against Persons with
prior interests in the Collateral.  If Secured Party actually receives any
notices requiring action with respect to Collateral in Secured Party's
possession, Secured Party shall take reasonable steps to forward such notices to
the Company. The Company is responsible for responding to notices concerning the
Collateral, voting the Collateral, and exercising rights and options, calls and
conversions of the Collateral. Secured Party's sole responsibility is to take
such action as is reasonably requested by Company in writing, however, Secured
Party is not responsible to take any action that, in Secured Party's sole
judgment, would affect the value of the Collateral as security for the
Obligations adversely. While Secured Party is not required to take certain
actions, if action is needed, in Secured Party's sole discretion, to preserve
and maintain the Collateral, Company authorizes Secured Party to take such
actions, but Secured. Party is not obligated to do so.
 
 
 
Exhibit 10.3 - Page - 7

--------------------------------------------------------------------------------

 


4.       Events of Default.  The occurrence of any one or more of the following
events shall constitute an "Event of Default" hereunder:
 


(a)     Failure to Pay. The failure of Company to pay any sum due under or as
part of the Obligations as and when -clue and payable (whether by acceleration,
declaration, extension or otherwise).
 


(b)     Covenants and Agreements.  The failure of Company to perform, observe or
comply with any and all of the covenants, promises and agreements of the Company
in this Agreement, the Guaranty, the Purchase Agreement or any other Transaction
Documents, which such failure is not cured by the Company within ten (10) days
after receipt of written notice thereof from Secured Party.
 


(c)     Information, Representations and Warranties. If any representation or
warranty made herein, in the Guaranty, the Purchase Agreement or any other
Transaction Documents, or if any information contained in any financial
statement, application, schedule, report or any other document given by the
Company in connection with the Obligations, with the Collateral, or with any
Transaction Document, is not in all respects true, accurate and complete, or if
the Company omitted to state any material fact or any fact necessary to make
such information not misleading.
 


(d)    Default on Other Obligations.  The occurrence of any default under any
other borrowing or Obligation of the Company, if the result of such default
would: (i) permit the acceleration of the maturity of any note, loan or other
Contract between Company and any Person other than Secured Party; or (ii)
materially and adversely affect, as determined by Secured Party in good faith,
but in its sole discretion, any of the Collateral, the value thereof or Secured
Party's rights and remedies to realize upon such Collateral as set forth herein.
 


(e)           Dynamic  Default. The occurrence of any default or Event of
Default by Dynamic under the Debentures, the Purchase Agreement or any other
Transaction Documents.
 


(f)     Insolvency.  Company shall be or become insolvent or unable to pay its
debts as they become due, or admits in writing to such insolvency or to such
inability to pay its debts as they become due.
 


(g)     Involuntary Bankruptcy.  There shall be filed against Company an
involuntary petition or other pleading seeking the entry of a decree or order
for relief under the Bankruptcy Code or any similar foreign, federal or state
insolvency or similar  laws ordering: (i) the liquidation  of the Company; or
(ii) a reorganization  of Company or the business and affairs of Company;  or
(iii) the appointment of a receiver, liquidator, assignee, custodian, trustee,
or similar official for Company of the property of Company, and the failure to
have such petition or other pleading denied or dismissed within thirty (30)
calendar days from the date of filing.
 
 
 
Exhibit 10.3 - Page - 8

--------------------------------------------------------------------------------

 

 
(h)    Voluntary Bankruptcy. The commencement by the Company of a voluntary case
under the Bankruptcy Code or any foreign, federal or state insolvency or similar
laws or the consent by the Company to the appointment of or taking possession by
a receiver, liquidator, assignee, trustee, custodian, or similar official for
Company of any of the property of the Company or the making by the Company of an
assignment for the benefit of creditors, or the failure by the Company generally
to pay its debts as the debts become due.
 


(i)     Judgments. Awards.  The entry of any final and non-appealable Judgment
or other determination or adjudication against the Company and a determination
by Secured Party, in good faith but in its sole discretion, that any such
Judgment or other determination or adjudication could have a Material Adverse
Effect on the prospect for Secured Party to fully and punctually realize the
full benefits conferred on Secured Party by this Agreement.
 


(j)     Injunction.  The injunction or restraint of the Company in any manner
from conducting its business in whole or in part and a determination by Secured
Party, in good faith but in its sole discretion, that the same could have a
Material Adverse Effect on the prospect for Secured Party to fully and
punctually realize the full benefits conferred on Secured Party by this
Agreement.
 


(k)    Attachment by Other Parties.  Any Assets of the Company shall be
attached, levied upon, seized or repossessed, or come into the possession of a
trustee, receiver or other custodian and a determination by Secured Party, in
good faith but in its sole discretion, that the same could have a Material
Adverse Effect on the prospect for Secured Party to fully and punctually realize
the full benefits conferred on Secured Party by this Agreement.
 


5.           Rights and Remedies.
 


(a)           Rights and Remedies of Secured Party.  Upon and after the
occurrence of an Event of Default, Secured Party may, without notice or demand,
exercise in any jurisdiction in which enforcement hereof is sought, the
.following rights and remedies, in addition to the rights and remedies available
to Secured - Party under the Purchase Agreement and any other Transaction
Documents, the rights and remedies of a secured party under the Code, and all
other rights and remedies available to Secured Party under applicable law or in
equity, all such rights and remedies being cumulative and enforceable
alternatively, successively or concurrently:
 


(i)   Take absolute control of the Collateral, including transferring  into the
Secured Party's name or into the name of its nominee or nominees (to the extent
the Secured Party has not theretofore done so) and thereafter receive, for the
benefit of the Secured Party, all payments made thereon, give all consents,
waivers and ratifications in respect thereof and otherwise act with respect
thereto as though it were the outright owner thereof;
 


(ii)  Require the Company to, and the Company hereby agrees that it will at its
expense and upon request of the Secured Party forthwith, assemble all or part of
the Collateral as directed by the Secured Party and make it available to the
Secured Party at a place or places to be designated by the Secured Party that is
convenient to Secured Party, and the Secured Party may enter into and occupy the
Business Premises or any other premises owned or leased by the Company where the
Collateral or any part thereof is located or assembled in order to effectuate
the Secured Party's rights and remedies hereunder or under law, including
removing such Collateral therefrom, without any obligation or liability to the
Company in respect of such occupation, the Company HEREBY WAIVING ANY AND ALL
RIGHTS TO PRIOR NOTICE AND TO JUDICIAL HEARING WITH RESPECT TO REPOSSESSION OF
COLLATERAL AND THE COMPANY HEREBY GRANTING TO SECURED PARTY AND ITS AGENTS AND
REPRESENTATIVES FULL AUTHORITY TO ENTER SUCH PREMISES;
 
 
 
Exhibit 10.3 - Page - 9

--------------------------------------------------------------------------------

 

 
(iii)  Without notice, except as specified below, and without any obligation to
prepare or process the Collateral for sale: (A) sell the Collateral or any part
thereof in one or more parcels at public or private sale, at any of the Secured
Party's offices or elsewhere, for cash, on credit or for future delivery, and at
such price or prices and upon such other terms as the Secured Party may deem
commercially reasonable; and/or (B) lease, license or dispose of the Collateral
or any part thereof upon such terms as the Secured Party may deem commercially
reasonable. The Company agrees that, to the extent notice of sale or any other
disposition of the Collateral shall be required by law, at least ten (10) days'
notice to the Company of the time and place of any public sale or the time after
which any private sale or other disposition of the Collateral is to be made
shall constitute reasonable notification. The Secured Party shall not be
obligated to make any sale or other disposition of any Collateral regardless of
notice of sale having been given. The Secured Party may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor and such sale may, without further notice, be made at the time and
place to which it was so adjourned. The Company hereby waives any claims and
actions against the Secured Party arising by reason of the fact that the price
at which any of the Collateral may have been sold at a private sale was less
than the price which might have been obtained at a public sale or was less than
the aggregate amount of the Obligations, even if the Secured Party accepts the
first offer received and does not offer such Collateral to more than one
offeree, and waives all rights that the  Company may have to require that all or
any part of such Collateral be marshaled upon any sale (public or private)
thereof.  The Company hereby acknowledges that: (X) any such sale of the
Collateral by the Secured Party shall be made without warranty; (Y) the Secured
Party may specifically disclaim any warranties of title, possession, quiet
enjoyment or the like; and (Z) such actions set forth in clauses (X) and (Y)
above shall not adversely affect the commercial reasonableness of any such sale
of Collateral. In addition to the foregoing: (1) upon written notice to the
Company from the Secured Party after and during the continuance of an Event of
Default, the Company shall cease any use of any intellectual property or any
_  trademark, patent or copyright similar thereto for any purpose described in
such notice; (2) the Secured Party may, at any time and from time to time after
and during the continuance of an Event of Default, license, whether general,
special or otherwise, and whether on an exclusive or non-exclusive basis, any of
the Company's intellectual property, throughout the universe for such te1m or
terms, on such conditions, and in such manner, as the Secured Party shall in its
sole discretion determine; and (3) the Secured Party may, at any time, pursuant
to the authority granted under this Agreement (such authority being effective
upon the occurrence and during the continuance of an Event of Default), execute
and deliver on behalf of the Company, one or more instruments of assignment of
any intellectual property (or any application  or registration thereof), in form
suitable for filing, recording or registration  in any country.
 


(iv)  Operate, manage and control the Collateral (including use of the
Collateral and any other property or assets of Company in order to continue or
complete performance of Company's obligations under any contracts of Company),
or permit the Collateral or any portion thereof to remain idle or store the
same, and collect all rents and revenues therefrom the Collateral.


 
 
Exhibit 10.3 - Page - 10

--------------------------------------------------------------------------------

 

 
(v)           Enforce the Company's rights against any Persons obligated  upon
any of
 
 
(vi)  The Company hereby acknowledges that if the Secured Party complies with
any applicable foreign, state, provincial or federal law requirements in
connection with a disposition of the Collateral, such compliance will not
adversely affect the commercial reasonableness of any sale or other disposition
of the Collateral.
 


(vii) The Secured Party shall not be required to marshal any present or future
collateral security (including, this Agreement and the Collateral) for, or other
assurances of payment of, the Obligations or any of them or to resort to such
collateral security or other assurances of payment in any particular order, and
all of the Secured Party's rights hereunder and in respect of such collateral
security and other assurances of payment shall be cumulative and in addition to
all other rights, however existing or arising. To the extent that the Company
lawfully may, the Company hereby agrees that it will not invoke any law relating
to the marshaling of collateral which might cause delay in or impede the
enforcement of the Secured Party's rights under this Agreement or under any
other instrument creating or evidencing any of the Obligations or under which
any of the Obligations is outstanding or by which any of the Obligations is
secured or payment thereof is otherwise assured, and, to the extent that it
lawfully may, the Company hereby irrevocably waives the benefits of all such
laws.
 


(b)     Power of Attorney.  Effective upon the occurrence of an Event of
Default, Company hereby designates and appoints Secured Party and its designees
as attorney-in-fact of and for the Company, irrevocably and with full power of
substitution, with authority to endorse the Company 's name on any notes,
acceptances, checks, drafts, money orders, instruments or other evidences of
payment or proceeds of the Collateral that may come into Secured Party's
possession; to execute proofs of claim and loss; to adjust and compromise any
_claims under insurance policies; and to perform all other acts necessary and
advisable, in Secured Party's sole discretion, to carry out and enforce this
Agreement and the rights and remedies conferred upon the Secured Party by this
Agreement, the Purchase Agreement or any other Transaction Documents.  All acts
of said attorney or designee are hereby ratified and approved by the Company and
said attorney or designee shall not be liable for any acts of commission or
omission, nor for any error of judgment or mistake of fact or law. This power of
attorney is coupled with an interest and is irrevocable so long as any of the
Obligations remain unpaid or unperformed or there exists any commitment by
Secured Party which could give rise to any Obligations.
 


(c)     Costs and Expenses.  The Company agrees to pay to the Secured Party,
upon demand, the amount of any and all costs and expenses, including the
reasonable fees, costs, expenses and disbursements of counsel for the Secured
Party and of any expe1is and agents, which the Secured Party
may  incur  in  connection  with:  (i)
the  preparation,  negotiation,  execution,  delivery,  recordation,
administration,  amendment,  waiver or other modification  or termination of
this Agreement;  (ii) the custody, preservation, use or operation of, or the
sale of, collection from, or other realization upon, any Collateral; (iii) the
exercise or enforcement of any of the rights of the Secured Party hereunder; or
(iv) the failure by the Company to perform or observe any of the provisions
hereof.  Included in the foregoing shall be the amount of all expenses paid or
incurred by Secured Party in consulting with counsel concerning any of its
rights hereunder, under the Purchase Agreement or under applicable law, as well
as such portion of Secured Party's overhead as Secured Party shall allocate to
collection and enforcement of the Obligations in Secured Party's sole but
reasonable discretion.  All such costs and expenses shall bear interest from the
date of outlay until paid, at the highest rate set forth in the Debenture, or if
none is so stated, the highest rate allowed by law. The provisions of this
Subsection shall survive the termination of this Agreement and Secured Party's
security interest hereunder and the payment of all Obligations.

 
 
Exhibit 10.3 - Page - 11

--------------------------------------------------------------------------------

 
 
 
6.     Security Interest Absolute. All rights of the Secured Party and all
Obligations of the Company hereunder, shall be absolute and unconditional,
irrespective of: (i) any lack of validity or enforceability of this Agreement,
the Purchase Agreement, and any other Transaction Documents or any agreement
entered into in connection with the foregoing, or any portion hereof or thereof;
(ii) any change in the time, manner or place of payment or performance of, or in
any other term of, all or any of the Obligations, or any other amendment or
waiver of or any consent to any departure from the terms and provisions of the
Purchase Agreement, any other Transaction Documents, or any other agreement
entered into in connection with the foregoing; (iii)  any exchange, release or
non-perfection  of any of the Collateral, or any release or amendment or waiver
of or consent to departure from any other collateral for, or any guaranty, or
any other security, for all or any of the Obligations; (iv) any action by the
Secured Party to obtain, adjust, settle and cancel in its sole discretion any
insurance claims or matters made or arising in connection with the Collateral;
or (v) any other circumstance which might otherwise constitute any legal or
equitable defense available to the Company, or a discharge of all or any part of
the security interests granted hereby. Until the Obligations shall have been
paid and performed in full, the rights of the Secured Party shall continue even
if the Obligations are barred for any reason, including, the running of the
statute of limitations or bankruptcy. In the event that at any time any transfer
of any Collateral or any payment received by the Secured Party hereunder shall
be deemed by final order of a comt of competent jurisdiction to have been a
voidable preference or fraudulent conveyance under the Bankruptcy Code or any
other similar insolvency or bankruptcy laws of any jurisdiction, or shall be
deemed to be otherwise due to any party other than the Secured Party, then, in
any such event, the Company's obligations hereunder shall survive cancellation
of this Agreement, and shall not be discharged or satisfied by any prior payment
thereof and/or cancellation of this Agreement,  but shall remain a valid and
binding obligation enforceable in accordance with the terms and provisions
hereof. The Company waives all right to require the Secured Party to proceed
against any other Person or to apply any Collateral which the Secured Party may
hold at any time, or to pursue any other remedy. The Company waives any defense
arising by reason of the application of the statute of limitations to any
obligation secured hereby.
 


7.     Indemnity.  The Company agrees to defend, protect, indemnify and hold the
Secured Party forever harmless from and against any and all Claims of any nature
or kind (including reasonable legal fees, costs, expenses, and disbursements of
counsel) to the extent that they arise out of, or otherwise result from, this
Agreement (including, enforcement of this Agreement).  This indemnity shall
survive termination of this Agreement.
 


8.     Continuing Obligation of Company.  The obligations, covenants, agreements
and duties of the Company under this Agreement shall in no way be affected or
impaired by: (i) the modification or amendment (whether material or otherwise)
of any of the obligations of Dynamic; (ii) the voluntary or
involuntary  bankruptcy,  assignment  for
the  benefit  of  creditors,  reorganization,  or other similar proceedings
affecting Dynamic; (iii) the release of Dynamic or any waiver granted to Dynamic
by Secured Party from the performance  or observance of any of the
agreements,  covenants, terms or conditions contained in any Transaction
Documents, by the operation of law or otherwise, including, but not limited to,
the release or waiver of Dynamic's obligation to pay any sums due to the Secured
Party, including interest or attorney's fees.
 


The Company further agrees that Secured Patty may take other guaranties or
collateral or security to further secure the Debentures, and consents that any
of the terms, covenants and conditions contained in any of the
Transaction  Documents may be, without the Company's consent, renewed, altered,
extended, changed or modified by Secured Party or may be released by Secured
Party, without in any manner affecting this Agreement or releasing the Company
herefrom, and without further consent of or notice to the Company, and the
Company shall continue to be liable and bound hereunder to pay and perform
pursuant hereto, notwithstanding  any such release or the taking of such  other
guaranties, collateral or security.  This Agreement is additional and
supplemental to any and all other guarantees, security agreements or collateral
heretofore and hereafter executed by the Company, Dynamic or any other Person
for the benefit of Secured Party, whether relating to the indebtedness evidenced
by the Debentures or not, and shall not supersede or be superseded by any other
document or guaranty executed by Dynamic or any other Person for any
purpose.  The Company hereby agrees that Dynamic, the Company and any additional
parties who may become liable for repayment of the Debentures, may hereafter be
released from their liability hereunder and thereunder; and Secured Party may
take, or delay in taking or refuse to take, any and all action with reference to
the Debentures or any other Transaction Documents (regardless of whether same
might vary the risk or alter the rights, remedies or recourses of the Company),
including specifically  the settlement  or compromise  of any amount  allegedly
due thereunder, all without notice to, consideration to or the consent of the
Company, and without in any way releasing, diminishing or affecting in any way
the absolute nature of the Company's obligations and liabilities hereunder.
 
 
 
Exhibit 10.3 - Page - 12

--------------------------------------------------------------------------------

 
 


No delay on the part of the Secured Party in exercising any rights hereunder or
failure to exercise the same shall operate as a waiver of such rights. The
Company hereby waives any and all legal requirements, statutory or otherwise,
that Secured Party shall institute any action or proceeding at law or in equity
or exhaust its rights, remedies and recourses against Dynamic, any collateral or
anyone else with respect to the Debentures or any other Transaction Documents,
as a condition precedent to bringing an action against the Company upon this
Agreement or as a condition precedent to Secured Party's rights to exercise its
remedies against the Collateral. The Company agrees that Secured Party may
simultaneously maintain an action upon this Agreement and an action or
proceeding upon the Debentures or any other Transaction Documents.  All remedies
afforded by reason of this Agreement are separate and cumulative remedies and
may be exercised serially, simultaneously and in any order, and the exercise of
any of such remedies shall not be deemed an exclusion of the other remedies and
shall in no way limit or prejudice any other contractual, legal, equitable or
statutory remedies which Secured Party may have in and to the Collateral.  Until
the Obligations, and all extensions, renewals and modifications thereof, are
paid in full, and until each and all of the terms, covenants and conditions of
this Agreement are fully performed, the Company shall not be released by any act
or thing which might, but for this provision of this Agreement, be deemed a
legal or equitable discharge of a surety, or by reason of any waiver, extension,
modification, forbearance or delay of Secured Party or any obligation or
agreement between Dynamic, the Company or any other Person or their respective
successors or assigns, and the then holder of the Debentures, relating to the
payment of any sums evidenced or secured thereby or to any of the other terms,
covenants and conditions contained therein, and the Company hereby expressly
waives and surrenders any defense to liability hereunder based upon any of the
foregoing acts, things, agreements or waivers, or any of them. The Company also
waives any defense arising by virtue of any disability, insolvency, bankruptcy,
lack of authority or power or dissolution of Dynamic, usury or any other
defense, even though rendering the Debentures void, unenforceable or otherwise
uncollectible, it being agreed that the Company shall remain liable hereunder,
regardless of any claim which the Company might otherwise have against Secured
Party by virtue of Secured Party's invocation of any right, remedy or recourse
given to it hereunder, under the Debentures or any other Transaction
Documents.  In addition, the Company waives and renounces any right of
subrogation, reimbursement or indemnity whatsoever, and any right of recourse to
security for the Obligations of Dynamic to Secured Party, unless and until all
of said Obligations have been paid in full to Secured Party.  In addition, the
Company hereby subordinates all obligations now or hereafter owed by Dynamic to
the Company ("Subordinated Debt") to any and all obligations of Dynamic to
Secured Party now or hereafter existing while this Agreement is in effect, and
hereby agrees that the Company will not request or accept payment of or any
security for any part of the Subordinated Debt, and any proceeds of the
Subordinated Debt paid to the Company, through error or otherwise, shall
immediately be forwarded to Secured Party by the Company, properly endorsed to
the order of Secured Party, to apply to the Obligations.
 
 
 
Exhibit 10.3 - Page - 13

--------------------------------------------------------------------------------

 

 
9.           Miscellaneous.
 
 
(a) Performance for Company.  The Company agrees and hereby authorizes that
Secured Party may, in Secured Party's  sole discretion, but Secured Party shall
not be obligated to, whether or not an Event of Default shall have occurred,
advance funds on behalf of the Company, without prior notice to the Company, in
order to insure the Company's compliance with any covenant, warranty,·
representation or agreement of the Company made in or pursuant to this
Agreement,  the Purchase Agreement, or any other Transaction Documents, to
continue or complete, or cause to be continued or completed, performance of the
Company's obligations  under any Contracts of the Company,  or to preserve or
protect any right or interest of Secured Party in the Collateral or under or
pursuant to this Agreement, the Purchase Agreement or any other Transaction
Documents, including, the payment of any insurance premiums or tmces and the
satisfaction or discharge of any Claim, Obligation, Judgment or any other
Encumbrance upon the Collateral or other property or Assets of Company;
provided, however, that the making of any such advance by Secured Party shall
not constitute a waiver by Secured Party of any Event of Default with respect to
which such advance is made, nor relieve the Company of any such Event of
Default. The Company shall pay to Secured Party upon demand all such advances
made by Secured Party with interest thereon at the highest rate set forth in the
Debenture, or if none is so stated, the highest rate allowed by law. All such
advances shall be deemed to be included in the Obligations and secured by the
security interest granted Secured Party hereunder; provided, however, that the
provisions of this Subsection  shall survive the termination  of this
Agreement  and Secured  Party's  security  interest hereunder and the payment of
all other Obligations.  Notwithstanding anything contained in this Section 8(a)
to the contrary, the Secured Party agrees that it shall not directly pay any of
the fees or costs allowed to be paid by the Secured Party under this Section
8(a) unless the Secured Party first makes written demand to the Company for
payment of same, and if the Company fails to pay such fees or costs within ten
(10) days from the date the Secured Party notifies the Company that such fees or
costs are due, then the Secured Party may (but shall have no obligation to do
so) pay such fees and costs in accordance with this Section 8(a).
 


(b)     Applications ·of  Payments  and
 Collateral.   Except  as  may  be  otherwise specifically  provided in this
Agreement or the Purchase Agreement,  all Collateral  and proceeds of Collateral
coming into Secured Party's possession and all payments made by any Person to
Secured Party with respect to any Collateral may be applied by Secured Party
(after payment of any amounts payable to the Secured Party pursuant to Section
5(c) hereof) to any of the Obligations,  whether matured or unmatured, as
Secured Party shall determine in its sole, but reasonable discretion.  Any
surplus held by the Secured Party and remaining after the indefeasible payment
in full in cash of all of the Obligations shall be paid over to whomsoever shall
be lawfully entitled to receive the same or as a court of competent jurisdiction
shall direct.  Secured Party may defer the application of Noncash Proceeds of
Collateral, to the Obligations until Cash Proceeds are actually received by
Secured Party. In the event that the proceeds of any such sale, collection or
realization are insufficient to pay all amounts to which the Secured Party is
legally entitled, the Company shall be liable for the deficiency, together with
interest thereon at the highest rate specified in the Debenture for interest on
overdue principal thereof or such other rate as shall be fixed by applicable
law, together with the costs of collection and the reasonable fees, costs,
expenses and other client charges of any attorneys employed by the Secured Party
to collect such deficiency.
 
 
 
Exhibit 10.3 - Page - 14

--------------------------------------------------------------------------------

 

 
(c)     Waivers by Company. The Company .hereby waives, to the extent the same
may be waived under applicable law: (i) notice of acceptance of this Agreement;
(ii) all claims and rights of the Company against Secured Party on account of
actions taken or not taken by Secured Party in the exercise of Secured
Party's  rights or remedies hereunder, under the Purchase Agreement,  and other
Transaction Documents or under applicable law; (iii) all claims of the Company
for failure of Secured Party to comply with any requirement of applicable law
relating to enforcement of Secured Party's rights or remedies hereunder, under
the Purchase Agreement, under any other Transaction Documents or under
applicable law; (iv) all rights of redemption of the Company with respect to the
Collateral; (v) in the event Secured Party seeks to repossess any or all of the
Collateral by judicial proceedings, any bond(s) or demand(s) for possession
which otherwise may be necessary or required; (vi) presentment, demand for
payment, protest and notice of non-payment and all exemptions applicable to any
of the Collateral or the Company; any and all other notices or demands which by
applicable law must be given to or made upon the Company by Secured Party;
(viii) settlement, compromise or release of the obligations of any Person
primarily or secondarily liable upon any of the Obligations; (ix) all rights of
'the Company to demand that Secured Party release account debtors or other
Persons liable on any of the Collateral from further obligation to Secured
Party; and (x) substitution,  impairment,  exchange  or release of any
Collateral for any of the Obligations. The Company agrees that Secured Party may
exercise any or all of its rights and/or remedies hereunder, under the Purchase
Agreement, the other Transaction Documents and under applicable law without
resorting to and without regard to any Collateral or sources of liability with
respect to any of the Obligations. Upon termination of this Agreement and
Secured Party's security interest hereunder and payment of all Obligations,
within ten (10) business days following the Company's request to Secured Party,
Secured Party shall release control of any security interest in the Collateral
perfected by control and Secured Party shall send Company a statement
terminating any financing statement filed against the Collateral.
 


(d)     Waivers.  No failure or any delay on the part of either party in
exercising any right, power or remedy hereunder, under this Agreement, the
Purchase Agreement, and other Transaction Documents or under applicable law,
shall operate as a waiver thereof.
 


(e)     Secured Party's Setoff. Secured Party shall have the right, in addition
to all other rights and remedies available to it, following an Event of Default,
to set off against any Obligations due Secured Party, any debt owing to the
Company by Secured Party.
 


(f)     Modifications, Waivers and Consents.   No modifications  or waiver of
any provisions of this Agreement, the Purchase Agreement, or any other
Transaction  Documents, and no consent by Secured Party to any departure by the
Company therefrom, shall in any event be effective unless the same shall be in
writing, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given, and any single or partial written
waiver by Secured Party of any term, provision or right of Secured Party
hereunder shall only be applicable to the specific instance to which it relates
and shall not be deemed to be a continuing or future waiver of any other right,
power or remedy.  No notice to or demand upon the Company in any case shall
entitle Company to any other or further notice or demand in the same, similar or
other circumstances.
 


(g)     Notices.  All notices of request, demand and other communications
hereunder shall be addressed to the parties as follows:
 
 
 
Exhibit 10.3 - Page - 15

--------------------------------------------------------------------------------

 

 
If to the Company:               Bundled Builder Solutions, Inc.
8776 E. Shea Blvd., Suite B3A-615
            [line2.jpg]


 
With a copy to:                     Luke C. Zouvas, Esq.
Zouvas Law Group, P.C.
2368 Second Avenue, 11th Floor
San Diego, CA 92101
Telephone: 619.688.1715
Fax: 619.688.1716
Email: lzouvas@zouvaslaw.com
 


If to the Secured Party :
TCA Global Credit Master Fund, LP

 
1404 Rodman Street

Hollywood, FL 33020
Attn: Mr. Robert Press
Telephone: (786) 323-1650
Facsimile: (786) 323-1651
E-Mail: bpress@trafcap.com
 


With a copy to:                                    David Kahan, P.A.
3125 W. Commercial Blvd., Suite 100
Ft, Lauderdale, FL 33309
Attn: David Kahan, Esq. Telephone: (954) 548-3930
Facsimile: (954) 548-3910
E-Mail: david@dkpalaw.com
 


unless the address is changed by the party by like notice given to the other
parties.  Notice shall be in writing and shall be deemed delivered: (i) if
mailed by certified mail, return receipt requested, postage :prepaid and
properly addressed to the address below, then three (3) business days after
deposit of same in a regularly maintained U.S. Mail receptacle; or (ii) if
mailed by Federal Express, UPS or other nationally recognized overnight courier
service, next business morning delivery, then one (1) business day after deposit
of same in a regularly maintained receptacle of such overnight courier; or (iii)
if hand delivered, then upon hand delivery thereof to the address indicated on
or prior to 5:00p.m., EST, on a business day. Any notice hand delivered after
5:00p.m., EST, shall be deemed delivered on the following business day.
Notwithstanding the foregoing, notice, consents, waivers or other communications
referred to in this Debenture may be sent by facsimile, e-mail, or other method
of delivery, but shall be deemed to have been delivered only when the sending
party has confirmed (by reply e-mail or some other form of written confirmation)
that the notice has been received by the other party.
 


(h)    Applicable Law and Consent to Jurisdiction.  This Agreement shall be
construed in accordance with the laws of the State of Florida, without regard to
the principles of conflicts of laws, except to the extent that the validity and
perfection or the perfection and the effect of perfection or non­ perfection of
the security interest created hereby, or remedies hereunder, in respect of any
particular Collateral are governed under the Code by the law of a jurisdiction
other than the State of Florida, in which case such issues shall be governed by
the laws of the jurisdiction governing such issues under the Code. The parties
further agree that any action between them shall be heard in Broward County,
Florida and expressly consent to the jurisdiction and venue of the State Court
sitting in Broward County, Florida and the United States District Court for the
Southern District of Florida for the adjudication of any civil action asserted
pursuant to this Agreement, provided, however, that nothing herein shall prevent
from bringing suit or taking legal action in any other jurisdiction. By its
execution hereof, the Company hereby irrevocably waives any objection and any
right of immunity on the ground of venue, the convenience of the forum or the
jurisdiction of such courts or from the execution of judgments resulting
therefrom. The Company hereby irrevocably accepts and submits to the
jurisdiction of the aforesaid courts in any such suit, action or proceeding.
 
 
 
Exhibit 10.3 - Page - 16

--------------------------------------------------------------------------------

 


 
(i)  Survival: Successors and Assigns.  All covenants, agreements,
representations and warranties made herein shall survive the execution and
delivery hereof, shall survive Closing and shall continue in full force and
effect until all Obligations have been paid in full, there exists no commitment
by Secured Party which could give rise to any Obligations and all appropriate
termination statements have been filed terminating the security interest granted
Secured Party hereunder.  Whenever in this Agreement any of the parties hereto
is referred to, such reference shall be deemed to include the successors and
assigns of such party. In the event that Secured Party assigns this Agreement
and/or its security interest in the Collateral, Secured Party shall give written
notice to the Company of any such assignment and such assignment shall be
binding upon and recognized by the Company.  All covenants, agreements,
representations and warranties by or on behalf of the Company which are
contained in this Agreement shall inure to the benefit of Secured Party, its
successors and assigns. The Company may not assign this Agreement or delegate
any of its rights or obligations hereunder, without the prior written consent of
Secured Party, which consent may be withheld in Secured Party's sole and
absolute discretion.
 


(j)     Severability.  If any term, provision or condition, or any part thereof,
of this Agreement shall for any reason be found or held invalid or unenforceable
by any court or governmental authority of competent jurisdiction, such
invalidity or unenforceability shall not affect the remainder of such tem1,
provision or condition nor any other term, provision or condition, and this
Agreement shall survive and be construed as if such invalid or unenforceable
term, provision or condition had not been contained therein.
 


(k)           Merger and Integration.  This Agreement and the attached Schedules
(if any),   together with the Purchase Agreement and the other Transaction
Documents, contain the entire agreement of the parties hereto with respect to
the matters covered and the transactions contemplated hereby and thereby, and no
other agreement, statement or promise made by any party hereto or thereto, or by
any employee, officer, agent or attorney of any party hereto, which is not
contained herein or therein shall be valid or binding.
 


(1)     WAIVER OF JURY TRIAL. THE COMPANY HEREBY: (a) COVENANTS AND AGREES NOT
TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY A JURY; AND (b) WAIVES
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO WHICH THE COMPANY AND SECURED PARTY
MAY BE PARTIES, ARISING OUT OF, IN CONNECTION WITH OR IN ANY WAY PERTAINING TO
THIS AGREEMENT, THE PURCHASE AGREEMENT AND/OR  ANY  TRANSACTIONS,  OCCURRENCES,
COMMUNICATIONS, OR UNDERSTANDINGS (OR THE LACK OF ANY OF THE FOREGOING) RELATING
IN ANY WAY TO DEBTOR-CREDITOR RELATIONSHIP BETWEEN THE PARTIES.  IT IS
UNDERSTOOD AND AGREED  THAT THIS WAIVER CONSTITUTES A WAIVER  OF TRIAL  BY JURY
OF ALL CLAIMS  AGAINST  ALL  PARTIES  TO  SUCH  ACTIONS  OR PROCEEDINGS,
INCLUDING CLAIMS AGAINST PARTIES 'WHO ARE NOT PARTIES TO THIS SECURITY
AGREEMENT.
 
 
 
Exhibit 10.3 - Page - 17

--------------------------------------------------------------------------------

 


 
THIS WAIVER OF JURY TRIAL IS SEPARATELY GIVEN, KNOWINGLY, WILLINGLY AND
VOLUNTARILY MADE BY THE COMPANY AND THE COMPANY HEREBY AGREES THAT NO
REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY INDIVIDUAL TO INDUCE
THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY OR NULLIFY ITS
EFFECT.  SECURED PARTY IS HEREBY AUTHORIZED TO SUBMIT THIS AGREEMENT TO ANY
COURT HAVNG JURISDICTION OVER THE SUBJECT MATTER AND THE COMPANY AND SECURED
PARTY, SO AS TO SERVE AS CONCLUSIVE EVIDENCE OF SUCH WAIVER OF RIGHT TO TRIAL BY
JURY.  THE COMPANY REPRESENTS AND WARRANTS THAT IT HAS BEEN REPRESENTED IN THE
SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS - WAIVER BY INDEPENDENT
LEGAL COUNSEL, SELECTED OF ITS OWN FREE WILL, AND/OR THAT IT'HAS HAD THE
OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.
 


(m)    Execution.  This Agreement may be executed in one or more counterparts,
all of which taken together shall be deemed and considered one and the same
Agreement, and same shall become effective when counterparts have been signed by
each party and each party has delivered its signed counterpart  to the other
party.  In the event that any signature is delivered by facsimile transmission
or by e-mail delivery of a ".pdf' format file or other similar format file, such
signature shall be deemed an original for all purposes and shall create a valid
and binding obligation of the party executing same with the same force and
effect as if such facsimile or ".pdf' signature page was an original thereof.
 


(n)    Headings.  The headings and sub-headings contained  in the titling of
this Agreement are intended to be used for convenience only and shall not be
used or deemed to limit or diminish any of the provisions hereof.
 


(o)    Termination.   This Agreement
and  the  security  interests  hereunder  shall terminate on the date on which
all Obligations  have been paid or discharged  in full. Upon such termination,
the Secured Party, at the request and at the expense of the Company, will join
in executing any termination statement with respect to any financing statement
executed and filed pursuant to this Agreement.
 


(p)     Gender and Use of Singular and Plural. All pronouns shall be deemed to
refer to the masculine, feminine, neuter, singular or plural, as the identity of
the party or parties or their personal representatives, successors and assigns
may require.
 


(q)    Further Assurances. The parties hereto will execute and deliver such
further instruments and do such further acts and things as may be reasonably
required to carry out the intent and purposes of this Agreement.
 


(r)     Time is of the Essence. The parties hereby agree that time is of the
essence with respect to performance of each of the pat1ies ' obligations under
this Agreement.  The parties agree that in the event that any date on which
performance is to occur falls on a Saturday, Sunday or state or national
holiday, then the time for such performance shall be extended until the next
business day thereafter occurring.
 


 
Exhibit 10.3 - Page - 18

--------------------------------------------------------------------------------

 
 


(s)     Joint Preparation.  The preparation of this Agreement has been a joint
effort of the parties and the resulting documents shall not, solely as a matter
of judicial construction, be construed more severely against one of the parties
than the other.
 


 
(t)     Increase in Obligations. [( is the intent of the parties to secure
payment of the Obligations, as the amount of such Obligations may increase from
time to time in accordance with the terms and provisions of the Purchase
Agreement, and all of the Obligations, as so increased from time to time, shall
be and are secured hereby. Upon the execution hereof, the Company shall pay any
and all documenta1y stamp taxes and/or other charges required to be paid in
connection with the execution and enforcement of the Purchase Agreement and this
Agreement, and if, as and to the extent the Obligations are increased from time
to time in accordance with the terms and provisions of the Debenture, then the
Company shall immediately pay any additional documentary stamp taxes or other
charges in connection therewith.


 


[Signatures on the following page]
 
 
 


 
Exhibit 10.3 - Page - 19

--------------------------------------------------------------------------------

 




 
1N WITNESS WHEREOF, the parties hereto. have duly executed this Amendment as of
the day and year first above written.
 


COMPANY:


By: /s/ Paul
Kalkbrenner                                                                
Name: Paul
Kalkbrenner                                                                
Title: CEO                                                      


 


SECURED PARTY:
 


TCA GLOBAL CREDIT MASTER  FUND,
LP
 


By: TCA Global Credit Fund GP, Ltd., its general partner
 




By: /s/ Robert Press                                                      
Name: Robert Press                                                      
Title: Director                                       
 
 
                         
 
Exhibit 10.3 - Page - 20

--------------------------------------------------------------------------------

 